DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of prior-filed applications (foreign priority application JP2020-142646 filed August 26, 2020 under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed on August 24, 2021 and February 22, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a training system” (i.e. a machine), claim 9 is directed to “a training method,” (i.e. a process), and claim 10 is directed to “a non-transitory computer readable medium,” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “generating a training plan,” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“acquiring track record information regarding the physical action of the trainee; 
accepting environmental data of daily life of the trainee after the training plan is finished, and generating target information regarding a target of a function recovery of the trainee based on the accepted environmental data; 
storing statistical information regarding the function recovery in the training performed by a plurality of other trainees; and 
generating the training plan of the trainee based on the track record information, the target information, and the statistical information and outputting the generated training plan.”
These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the applicants claimed elements of  “a track record information accepting unit,” “a target information generation unit,” “a storage unit,” and “a plan generation unit,” are reasonably interpreted as “an input device,” “a processing device,”  “a storage device,” and “an output device.” As such, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a track record information accepting unit,” “a target information generation unit,” “a storage unit,” “a plan generation unit,” and “a computer,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “generating a training plan,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a track record information accepting unit,” “a target information generation unit,” “a storage unit,” “a plan generation unit,” and “a computer,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, the claimed “a track record information accepting unit” as described in para. [0010] discloses “the track record information accepting unit may acquire, as the track record information, information from a sensor that has detected the physical action of the trainee.” This is reasonably interpreted as an input device. 
The claimed “a target information generation unit” as described in para. [0038] discloses “The target information generation unit 11 converts environmental data into target information by associating the environmental data accepted via the information input device 90 with the target information.” This is reasonably interpreted as a processing device. 
The claimed “a storage unit” as described in para. [0043] discloses “The storage unit 14 includes a non-volatile memory such as a flash memory, an Erasable Programmable Read Only Memory (EPROM), or a Solid State Drive (SSD). The storage unit 14 stores the training information 141 and the statistical information 142.” This is reasonably interpreted as a storage device. 
The claimed “a plan generation unit” as described in para. [0051] discloses “The plan generation unit 13 outputs the generated training plan to the display device 91 (Step S15).”  This is reasonably interpreted as an output device. 
Finally, the claimed “computer” as mentioned twice in paras. [0014] and [0115] provides no details of anything beyond ubiquitous standard equipment.
As such, the claimed “units” and “computer” are reasonably understood as a ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject-matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a track record information accepting unit” 
 “a target information generation unit” 
“a storage unit” 
 “a plan generation unit”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 9 and 10, recites the limitation “the purpose.” The limitation is not previously introduced in claim 1, 9 or 10 and lacks antecedent basis. Therefore, claims 1, 9 an10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1, and substantially similar limitations in claims 9 and 10, recites the limitations “the accepted environmental data” and “the generated training plan.” The limitations “environmental data” and “a training plan,” are previously introduced in claims 1, 9 and 10. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the and “the ); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claims 1, 9 and 10. Therefore, claims 1, 9 and 10 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 7 recites the limitation “the trainee set.” The limitation is not previously introduced in claim 1 or 7, and lacks antecedent basis. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 8 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 7.

Claim 7 repeatedly recites the limitation “information.” There are several limitations in claim 1 from which claim 7 depends that consist of having “information” as a root basis of the respective limitation. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 1. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 8 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 7.

Allowable Subject Matter
Claims 1-10 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2022/0032124 to Kobayashi, et al., (hereinafter referred to as “Kobayashi”). Specifically, Kobayashi fails to teach the independent claim limitations of “a target information generation unit configured to accept environmental data of daily life of the trainee after the training plan is finished, and generate target information regarding a target of a function recovery of the trainee based on the accepted environmental data.” Therefore, claims 1-10 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-10 stand rejected under 35 U.S.C. §§ 101 and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715